          Case 1:19-cv-00017-JDB Document 28 Filed 03/31/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NATIONAL PUBLIC RADIO, INC. and
 TIM MAK,
         Plaintiffs,
                v.                                         Civil Action No. 19-17 (JDB)
 UNITED STATES DEPARTMENT OF
 THE TREASURY,

         Defendant.


                                            ORDER

       This case arises out of several requests for documents submitted by plaintiffs National

Public Radio, Inc. and its journalist Tim Mak (together, “NPR”) to the United States Department

of the Treasury (“Treasury”) under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

between May and August 2018. See Compl. [ECF No. 1] ¶¶ 13–28. NPR’s FOIA requests pertain

to a number of individuals and companies from Russia and the United States that were allegedly

involved in a “Russian campaign of influence in the United States” leading up to the 2016

elections, as well as actions taken by Treasury in response, including the imposition of sanctions.

Id. ¶ 11–12. NPR filed suit in January 2019 after Treasury failed to produce any documents or

provide substantive responses to NPR’s requests. See id. ¶¶ 17–18, 21, 24, 27.

       Months of subsequent discussions over a proposed timetable for production resulted in an

impasse between the parties, which the Court resolved in August 2019. See Order (Aug. 22, 2019)

[ECF No. 16] at 1–2. The Court ordered Treasury to “review documents at a rate of 3,000 [pages]

per month,” resulting in a production timetable of approximately seventeen months. Id. at 4. The

Court characterized the seventeen-month production horizon as “still a long time to wait, but

reasonable in light of the circumstances.” Id.

                                                 1
          Case 1:19-cv-00017-JDB Document 28 Filed 03/31/21 Page 2 of 6




       Over the subsequent months, Treasury largely met its document-review obligations under

the Court’s Order, requesting and receiving a handful of deadline extensions with NPR’s consent.

See Pls.’ Mot. to Compel Def. to Promptly Produce “Referred” Documents (“Mot. to Compel”)

[ECF No. 20] at 2. As of March 12, 2021, Treasury had “reviewed more than 60,000 pages of

records for responsiveness in this case and processed over 11,000 pages of responsive records.”

Decl. of Marshall H. Fields, Jr. (“Fields Decl.”) [ECF No. 25-1] ¶ 17. Meanwhile, as it made

productions to NPR, Treasury indicated that a substantial number of documents were being

“referred out to other agencies for ‘consultation’ or to outside organizations through the ‘submitter

notice process’ (collectively, the ‘Referred Documents’).” Mot. to Compel at 2. Cumulatively,

Treasury purported to have withheld 2,592 pages of Referred Documents of which only 287 have

been later produced after consultation with other stakeholders. Decl. of Alia L. Smith (“Smith

Decl.”) [ECF No. 20-1] ¶ 5.

       As the production timeline of “17 months or so” envisioned in the Court’s August 2019

Order drew to a close, see Order (Aug. 22, 2019) at 4, NPR’s counsel requested “an estimate of

when these Referred Documents might be produced,” but “Treasury has declined to provide any

such estimate or agree to any deadline for production.” Smith Decl. ¶ 6. Accordingly, on February

12, 2021, NPR moved to compel Treasury “to process the ‘referred’ documents, determine what

material reasonably may be withheld under FOIA’s exemptions, and produce the rest to NPR

within 30 days.” Mot. to Compel at 4. Treasury urges the Court to “permit [it] to continue its

consultation/coordination and submitter notice processes, and deny Plaintiffs’ Motion.” Def.’s

Opp’n to Pls.’ Mot. to Compel (“Opp’n”) [ECF No. 25] at 2.

       Of relevance here, Treasury’s regulations governing FOIA response procedures provide

two mechanisms for involving stakeholders outside of Treasury in the disclosure decision-making



                                                 2
             Case 1:19-cv-00017-JDB Document 28 Filed 03/31/21 Page 3 of 6




process. First, the “component” within Treasury tasked with responding to a request “should

typically consult with” any agency or office with an interest in the requested records “prior to

making a release determination.” 31 C.F.R. § 1.3(d)(1). This provision is silent as to how much

time a consultation may or should take. Separately, Treasury is required to provide notice to

“submitters”—persons or entities who have submitted confidential commercial information to

Treasury that becomes part of Treasury records—and provide the submitter an opportunity to

object to disclosure of its information. Id. § 1.5(a)–(b), (d). For this process, Treasury must

“specify a reasonable time period . . . within which the submitter must respond,” at the expiration

of which the submitter “shall be considered to have no objection to disclosure of the information.”

Id. § 1.5(d). Here, Treasury allowed submitters ten business days to object to disclosure, and by

the date of this Order, the time for objecting will have elapsed as to all outstanding notices. See

Fields Decl. ¶¶ 29, 35. 1 Hence, inasmuch as they are not also awaiting consultation from other

agencies, all of the Referred Documents withheld pending the submitter notice process should be

ready for Treasury to review and produce in the ordinary course of complying with the Court’s

prior Order.       But that still leaves open the question of how to treat documents awaiting

consultation.

         Treasury argues that, because it “has followed its standard consultation/coordination

procedure, mandated by regulation,” it should not be compelled to produce the Referred

Documents awaiting consultation at this time. Opp’n at 11. Although the Court recognizes

Treasury’s adherence to the regulatory regime and commends Treasury’s diligence in meeting its

processing obligations—especially in light of the challenges posed by the COVID-19 pandemic—



         1
           Treasury states that it received responses to nine of the thirteen submitter notices it sent out, and that the
period for objection had expired as to three more. Fields Decl. ¶ 35. The period for objecting to the lone submitter
notice that was pending on March 12 when Fields executed his declaration will have now elapsed. See id.

                                                           3
          Case 1:19-cv-00017-JDB Document 28 Filed 03/31/21 Page 4 of 6




it cannot give Treasury carte blanche to let the consultation process play out without any time

restraints. This is especially true now, more than three years after NPR submitted its first FOIA

request. See Compl. at ¶¶ 13, 20, 23, 26. As the Court remarked in its August 2019 Order, courts

“have rejected ‘the notion that the decision of practicability is to be determined solely by the

agency.’” Order (Aug. 22, 2019) at 4 (quoting Elec. Priv. Info. Ctr. v. Dep’t of Just., 416 F. Supp.

2d 30, 38 (D.D.C. 2006)). This Court has “the authority ‘to impose concrete deadlines on agencies

that delay the processing of requests meriting expedition,’” id. (quoting Elec. Priv. Info. Ctr., 416

F. Supp. 2d at 38), and has already found reason to do so here to prevent “the information plaintiffs

seek” from becoming “‘history’ rather than ‘news,’” id. As the agency that received NPR’s

request, Treasury “is ultimately responsible for processing responsive records in its custody and

control at the time of the FOIA request.” Plunkett v. Dep’t of Just., 924 F. Supp. 2d 289, 305

(D.D.C. 2013). Notwithstanding the gravity of the potential law-enforcement and national-

security interests at stake in the disclosure of documents at issue here, Treasury “is not absolved

of its obligations under FOIA” to timely produce the requested records solely because it has

“refer[red] the documents elsewhere” for consultation. See Keys v. Dep’t of Homeland Sec., 570

F. Supp. 2d 59, 70 (D.D.C. 2008); see also Plunkett, 924 F. Supp. 2d at 305 (The consultation

process does not excuse production of records if its “net effect” is “significantly to increase the

amount of time [plaintiff] must wait to obtain them.”) (quoting Peralta v. U.S. Atty’s Off., 136

F.3d 169, 175 (D.C. Cir. 1998)).

       Still, the Court is sensitive to the countervailing interests at stake which may require input

from agencies outside Treasury and will stop short of compelling production of documents

awaiting consultation at this point. Treasury reports that it has already received responses to

twenty-six of its thirty-seven consultation requests. Fields Decl. ¶¶ 32–33. Those documents are



                                                 4
            Case 1:19-cv-00017-JDB Document 28 Filed 03/31/21 Page 5 of 6




therefore no longer “awaiting consultation” and can be processed in the ordinary course along with

the submitter-notice documents as described above. 2 But with respect to the remaining eleven

outstanding consultation requests, Treasury must detail their status and provide a concrete

timetable for processing and production within thirty days after making its final ordinary

production on April 26. See Min. Order (Mar. 29, 2021). Within that set, the Court expects that

documents awaiting consultation by “other components of Treasury,” see Smith Decl. Ex. A [ECF

No. 20-2] at 7, will be scheduled for processing imminently if not already processed. For all other

Referred Documents, Treasury must actually consult with the interested agencies to set deadlines

for review and inform the Court of any extenuating circumstances complicating the process. The

Court intends this Order to motivate both Treasury and the agencies from which it is awaiting input

to finally respond to NPR’s now nearly three-year-old requests; if not, the Court stands ready to

intervene further as necessary to bring this matter to a timely close.

        Hence, upon consideration of [20] plaintiffs’ motion to compel defendant to promptly

produce “referred” documents, and the entire record herein, it is hereby ORDERED that the

motion is GRANTED IN PART AND DENIED IN PART; it is further

        ORDERED that Treasury shall process by not later than May 26, 2021, (1) all documents

for which it has received responses to its consultation/coordination requests by April 26, 2021, and

(2) all documents previously withheld pending processing through the submitter notice process;

and it is further

        ORDERED that Treasury shall submit a status report by not later than May 26, 2021,

detailing the status of all remaining outstanding consultation/coordination requests including

(1) number of pages; (2) the date first referred for consultation; (3) the name of the consulting


        2
           Based on the numbers reported in NPR’s motion, see Smith Decl. ¶ 5, these documents together should
total approximately 2,305 pages—less than the 3,000 pages Treasury is tasked with processing per month.

                                                      5
         Case 1:19-cv-00017-JDB Document 28 Filed 03/31/21 Page 6 of 6




agency where disclosable in accordance with 31 C.F.R. § 1.3(d)(3); (4) the consulting agency’s

estimated time for responding and any circumstances giving rise to significant delays; and

(5) Treasury’s estimated time for processing and production thereafter.

       SO ORDERED.

                                                                                /s/
                                                                          JOHN D. BATES
                                                                     United States District Judge
Dated: March 31, 2021




                                                6
